United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois    60604 

                                   November 19, 2014 
                                           
                                       Before 
 
                            DIANE P. WOOD, Chief Judge 
                             
                            MICHAEL S. KANNE, Circuit Judge 
 
                            JOHN DANIEL TINDER, Circuit Judge 
 
Nos. 13‐2436 & 13‐2441                            
                                                  
UNITED STATES OF AMERCIA,                        Appeals from the United States   
             Plaintiff‐Appellee,                 District Court for the Eastern District 
                                                 of Wisconsin. 
      v.                                          
P.H. GLATFELTER COMPANY and                      No. 1:10‐cv‐00910‐WCG 
NCR CORPORATION,                                  
             Defendants‐Appellants.              William C. Griesbach,   
                                                 Chief Judge. 
                                                  
                                       O R D E R 
                                              
      The opinion issued in the above‐entitled case on September 25, 2014 is hereby 
AMENDED as follows: 
 
      On page 30 of the opinion, line 25 is corrected to read “government estimates 
ranged from “roughly 58,000 to 85,000” kg.